EXHIBIT 10.1

AMENDMENT NO. 3 TO ADVISORY AGREEMENT
    
THIS AMENDMENT NO. 3 TO ADVISORY AGREEMENT, dated as of December 16, 2015 is
entered into among GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC., a Maryland
corporation (the “Company”), GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING
PARTNERSHIP II, L.P., a Delaware limited partnership (the “Operating
Partnership”) and GRIFFIN CAPITAL ESSENTIAL ASSET ADVISOR II, LLC, a Delaware
limited liability company (the “Advisor”).


RECITALS


WHEREAS, the Company, the Operating Partnership and the Advisor are parties to
an Advisory Agreement dated July 31, 2014, as amended by that certain Amendment
No. 1 to Advisory Agreement dated March 18, 2015 and Amendment No. 2 to Advisory
Agreement dated November 2, 2015 (collectively, the “Advisory Agreement”),
pursuant to which the Advisor agreed to provide certain services to the Company
and the Operating Partnership, and the Company agreed to provide certain
compensation to the Advisor in exchange for such services;


WHEREAS, on June 16, 2015, the parties hereto mutually consented to continue the
Advisory Agreement in force until August 12, 2015, subject to an unlimited
number of successive one (1) year renewals upon the mutual consent of the
parties, as provided in Section 14.1 of the Advisory Agreement;


WHEREAS, on August 12, 2015, the Company reviewed the terms of the Advisory
Agreement, determined that the terms of the Advisory Agreement are fair and
reasonable to the Company and renewed the Advisory Agreement for an additional
one (1) year term; and


WHEREAS, the Company, the Operating Partnership and the Advisor desire to amend
the Advisory Agreement in order to clarify expenses incurred by the Company and
Advisor and fees paid to the Advisor.


NOW THEREFORE, the Company, the Operating Partnership and the Advisor hereby
modify and amend the Advisory Agreement as follows:


1.
Defined Terms. Capitalized terms used herein and not defined herein shall have
the meanings set forth in the Advisory Agreement.



2.
Amendments to Advisory Agreement.



The following term is hereby added to the definitions in Article I:


“Follow-On Offering” means the offering of stock that is registered with the SEC
subsequent to the Initial Public Offering, excluding Stock offered under any
employee benefit plan.


Section 9.1 is hereby removed and replaced with the following:


9.1    Acquisition Fees. The Company will pay the Advisor, as compensation for
the services described in Section 4.2, Acquisition Fees in an amount up to 3.85%
of the Contract Purchase Price of each Property at the time and in respect of
funds expended for the acquisition or development of a Property. The Acquisition
Fees consist of a 2.0% base acquisition fee and up to an additional 1.85%
contingent advisor payment (the “Contingent Advisor Payment”); provided,
however, that the first Five Million Dollars ($5,000,000.00) of Contingent
Advisor Payments (“Contingent Advisor Payment Holdback”) will be retained by us
until the later of (a) the termination of the Initial Public Offering, including
any Follow-On Offerings, or (b) July 31, 2017, at which time such amount shall
be paid to the Advisor. In connection with a Follow-On Offering, the Contingent
Advisor Payment Holdback will be calculated as 0.25% of the sum of (i) the
primary offering portion of such Follow-On Offering, plus (ii) the dollar amount
sold in the Company’s prior offerings. The amount of the Contingent Advisor
Payment paid upon the closing of an acquisition will be reviewed on an
acquisition by acquisition basis and such payment shall not exceed the then
outstanding amounts paid by the Advisor for fees




--------------------------------------------------------------------------------




to the Dealer Manager and Organizational and Offering Expenses at the time of
such closing after taking into account the amount of the Contingent Advisor
Payment Holdback. For these purposes, the amounts paid by the Advisor and
considered “outstanding” will be reduced by the amount of the Contingent Advisor
Payment previously paid. The Advisor may waive or defer all or a portion of the
Acquisition Fee at any time and from time to time, in the Advisor’s sole
discretion. The purchase price allocable for a Property held through a Joint
Venture shall equal the product of (y) the Contract Purchase Price of the
Property and (z) the direct or indirect ownership percentage in the Joint
Venture held directly or indirectly by the Company or the Operating Partnership.
For purposes of this Section 9.1, “ownership percentage” shall be the percentage
of capital stock, membership interests, partnership interests or other equity
interests held by the Company or the Operating Partnership, without regard to
classification of such interests. The total of all Acquisition Fees and
Acquisition Expenses shall be limited in accordance with the Charter.


3.
Amendment. This Amendment may not be amended or modified except in writing
signed by all parties.



4.
Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of California.



5.
Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute a single
instrument.



    
[SIGNATURES APPEAR ON NEXT PAGE]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment No. 3 to Advisory
Agreement to be effective for all purposes as of the date first above written.


THE COMPANY:
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.
 
 
By:
/s/ Kevin A. Shields
 
Kevin A. Shields
 
Chief Executive Officer
 
 
THE OPERATING PARTNERSHIP:
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P.
 
 
By:
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC., ITS GENERAL PARTNER
 
 
By:
/s/ Kevin A. Shields
 
Kevin A. Shields
 
Chief Executive Officer
 
 
THE ADVISOR:
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET ADVISOR II, LLC
 
 
By:
/s/ Kevin A. Shields
 
Kevin A. Shields
 
Chief Executive Officer
 
 











